DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Christopher Bolten on Tuesday, 06/28/2022.
The application has been amended as follows: 
Claim 21, line 15, add --to contact a valsalva sinus at the implantation site to anchor the valve prosthesis—after “outwardly of the annular part”
Claim 34, line 9, add ----to contact a valsalva sinus at the implantation site to anchor the valve prosthesis—after “outwardly of the annular part”
Claim 36, line 9, add ----to contact a valsalva sinus at the implantation site to anchor the valve prosthesis—after “outwardly of the annular part”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Straubinger et al. U.S. Publication 2016/0331525 A1 discloses a cardiac valve prosthesis comprising: an armature for anchorage of the valve prosthesis at an implantation site, the armature defining a lumen for the passage of the blood flow and having a longitudinal axis; and a set of prosthetic valve leaflets supported by the armature and configured to move, under the action of blood flow, in a radially divaricated condition to enable the flow of blood through the lumen in a first direction, and in a radially contracted condition, in which the set of prosthetic valve leaflets co-operate with one another and block the flow of blood through the prosthesis in the direction opposite the first direction, the armature comprising: an annular part 40; a pattern of arched struts carried by the annular part, the pattern of arched struts having proximal ends connected to the annular part, and distal ends spaced axially from the proximal ends and opposite the annular part; a plurality of sets of anchoring formations each set being supported by at least one of the annular part and a corresponding arched strut; and a plurality of support posts, each support post being supported by adjacent arched struts, wherein the sets of anchoring formations alternate with the support posts around the longitudinal axis and each set of anchoring formations extends bridge-wise between a corresponding arched strut and the annular part. However, Straubinger et al. does not expressly disclose a plurality of sets of anchoring formations configured to protrude radially outwardly of the annular part to contact a valsalva sinus at the implantation site to anchor the valve prosthesis. In addition, Straubinger does not expressly disclose nor render obvious an inter-strut portion, the inter-strut portion position corresponding to the position of a proximal end shared between the two adjacent arched struts, wherein the inter-strut portions have a Y-shape or a U-shape extending through the cells or nodes of the mesh structure of the annular part.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774